Case: 20-11241      Document: 00515893051         Page: 1     Date Filed: 06/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      June 9, 2021
                                  No. 20-11241                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Macario Andrew Gomez, Jr.,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 1:20-CR-26-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Macario Andrew Gomez, Jr., appeals his within-guidelines sentence
   of 97 months of imprisonment and four years of supervised release imposed
   following a guilty plea conviction for possession with intent to distribute five




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11241          Document: 00515893051        Page: 2   Date Filed: 06/09/2021




                                      No. 20-11241


   grams or more of methamphetamine (actual) in violation of 21 U.S.C.
   § 841(a)(1) and (b)(1)(B)(viii).
           Gomez argues that the district court violated his Sixth Amendment
   rights on the basis that the drug quantity should have been found by a jury
   beyond a reasonable doubt because, even if it did not affect the maximum or
   minimum mandatory sentences set forth in § 841, it affected “the maximum
   and minimum reasonable sentence.” He concedes, however, that his claim
   is foreclosed by United States v. Tuma, 738 F.3d 681 (5th Cir. 2013), but
   wishes to preserve his claim for further review. The Government has moved,
   unopposed, for summary affirmance or, alternatively, for an extension of time
   to file its brief.
           The judicial factfinding influenced only the advisory guidelines range
   and did not alter the mandatory minimum sentence. See Tuma, 738 F.3d at
   693; see also United States v. Hinojosa, 749 F.3d 407, 411-13 (5th Cir. 2014).
   Consequently, as Gomez concedes and the Government asserts, his
   argument is foreclosed, such that “there can be no substantial question as to
   the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
   1162 (5th Cir. 1969), and summary affirmance is proper.
           Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgment of the district court is AFFIRMED. The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED.




                                           2